Exhibit "A"
                AMERICAN           INTERNATIONAL CENTRE
                ARBITRATION        FOR DISPUn: RESOLUTlON"
                AsSOCIATION"




                            AMERICAN ARBITRATION ASSOCIATION


In the Matter of the Arbitration between:                                   Case Number: 01-18-0000-1938

 International Risk Resources, LLC, Claimant
-vs-
 Bluestone Industries, Inc., Respondent


             DISPOSITION OF APPLICATION FOR MODIFICATION OF AWARD

1, George C. Reid, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the
arbitration agreement entered into by and between the above-named Parties, said with agreement being
effective December 31,2007, and having been duly sworn, and the oral hearings having been waived in
accordance with the Rules, and having fully reviewed and cOnsidered the written documents submitted to
me by Claimant, International Risk Resources, LLC (hereinafter "Claimani"), and Respondent, Bluestone
Industries, Inc. (hereinafter "RespondenI") having failed to submit documents after due notice by mail in
accordance with the Rules, and having previously rendered an Award dated May 21, 2018, and Claimant
having filed an application for Modification dated May30, 2018, and RespondenI having failed to respond
to said application after due notice, do hereby, DECIDE, as follows:

This matter was conducted in accordance with the Commercial Arbitration Rules ("Rules") of the
American Arbitration Association. Rule R-50 of the Rules allows for modification of the award only for
clerical, typographical, or computational errors. The Rules do not allow the arbitrator to re-determine the
merits of any claim already decided.

I hereby CORRECT the following cleri.caVtypographicaVrnathernatical errors:

The last sentence of the third paragraph of the Award is deleted and in lieu thereof the following sentence is
inserted: "The unpaid invoices as of the date of this arbitration totaled $80,224.09"

The following s.e ntence thereafter reading "Respondent shall pay Claimant for services rendered, the sum of
Seventy Thousand Five Hundred Three Dollars and Thirty-Six cents ($70,503.36")" is deleted and in lieu
thereof the following sentence is inserted : "Respondent shall pay Claimant for services rendered the sum of
Eighty Thousand Two Hundred Twenty-Four Dollars and Nine Cents ($80,224.09).


In all other respects, my Award dated May 21, 2018, is   reaffirm¢-tl3;n:1ltirn~jIJ~l!JPrce    and effect.

   ~/I?
    • Date




                                                    2-001
   •
                AMERICAN
                                   INTERNATIONAL CENTRE
                ARBITRATION        FOR DISPUTE RESOLUTION·
                ASSOCIATION'




                                 AMERICAN ARBITRATION ASSOCIATION
                                     Commercial Arbitration Tribunal



 In the Matter of the Arbitration between:                                        Case Number: 01-18-0000-1938


 International Risk Resources, LLC        (Claimant)

 -vs-

 Bluestone Industries, Inc.              (Respondent)




                                            AWARD OF ARBITRATOR

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the arbitration agreement
entered into by the parties, and effective December 31,2007, and having been duly sworn and the oral hearings having
been waived in accordance with the Rules, and having fully reviewed and considered the written documents submitted
to me by Claimant, International Risk Resources, Ltd. (hereinafter "Claimant") and Respondent, Bluestone Industries,
Inc. (hereinafter "Respondent") having failed to submit documents after due notice by mail in accordance with the
Rules, hereby AWARD as follows:


        Claimant is in the business, among other things, of providing insurance claims adjustment services. Pursuant
        to a written contract eiIective December 31, 2007, Respondent retained Claimant to provide such services
        including the investigation, adjustment, and settlement of various insurance claims. The agreement between
        the parties set forth a detailed fee schedule which established the compensation due Claimant for the required
        Sezvlces.

        The evidence provided by Claimant conclusively demonstrates that Claimant undertook, and in faj:t
        perfonned, a wide variety of claims adjustment services for Respondent. This work extended over many years
        but conunencing in rnid-20 16 Respondent became delinquent in making payment to Claimant. These
        delinquencies continued throughout the remainder of 2016 and through the end of 20 17. The unpaid invoices
        as of the date of this arbitration totaled $70,503.36.

        Claimant filed this proceeding to recover the amount due under its agree{llent with Respondent. Claimant
        presented detailed documentation of each invoice in issue and the date it was due for payment. No evidence
        was submitted by Respondent to contest any of Claimant's allegations.


Accordingly, I AWARD as follows:

        Claimant is the prevailing party in this marter.


                                                           2-002
        Respondent shall pay Claimant for services rendered, the sum of Seventy Thousand Five Hundred Three
        Dollars and Thirty-Six. Cents ($70,503.36).


Commencing on the 31 d day after the date of this Award, the amolint awarded herein shall bCl\r interest at the rate
provided by Georgia law onjudgwents.

The administrative fees and expenses of the American Arbitration Association totaling Seven Hundred Fifty Dollars
and Zero Cents ($750.00) shall be borne as incurred by the claimant. The compensation and expenses ofthe arbitrator
totaling One Thousand Dollars and Zero Cents ($1,000.00) shall be borne as incurred, divided equally between the
claimant and the respondent.

The above sums are to be paid on or before 30 days from the date of this Award.

This Award is iII full settlement of all claims and counterclaims submitted to this Arbitration. All claims not expressly
granted herein are hereby denied.

This Award may be executed in any number of counterparts, each of which shall be deemed an original, and all of
which shall constitute together one and the same instrument.

I, George C Reid, do hereby affirm upon my oath as Arbitrator that I am the individual describ      . and who executed
this instrument which is my Award.

    SP#g­
    ,
            Date




                                                         2-003
